EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-8, filed 2021.11.29, with respect to the rejection of claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
The amendment cancelled claim 4 and added claims 11-12. Claims 1-3, 5-12 remain.
The drawing objection is withdrawn.

Drawings
The amended drawings received on 2021.11.29 are acceptable.

Allowable Subject Matter
Claims 1-3, 5-12 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-12  are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The prior art does not teach or fairly suggest the claims as amended. Specifically the prior art does not disclose a protrusion disposed; radially outward of the plurality of variable nozzle vanes; on the nozzle plate, the protrusion having a height which is smaller than that of a vane height of each of the plurality of variable nozzle vanes, wherein the protrusion in addition with the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20200362721 A1

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/31/2022